                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ALBERT T. JONES,

      Plaintiff,

v.                                                     Case No. 8:18-cv-3036-T-17AAS

ROBERT MICHELOTTI, et al.,

      Defendants.
_____________________________________/

                               ORDER OF RECUSAL

      Albert Jones seeks to proceed in forma pauperis so he may initiate a Bivens

action against multiple defendants. (Docs. 1, 2). Mr. Jones’s cause of action arises

out of a criminal case, over which District Judge Susan Bucklew presided. (Doc. 1).

I was employed in Judge Bucklew’s Chambers during Mr. Jones’s criminal pretrial

proceedings, trial, and sentencing.

      Under 28 U.S.C. Section 455(a), a judge must disqualify herself in any

proceeding, in which her impartiality might reasonably be questioned. When the

proper grounds exist, a judge has an affirmative and self-enforcing obligation to

recuse herself sua sponte with any doubts resolved in favor of disqualification. United

States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989).

      Considering my employment in Judge Bucklew’s Chambers during Mr. Jones’s

criminal pretrial proceedings, trial, and sentencing, it is appropriate to recuse myself.

The Clerk is DIRECTED to randomly reassign this case to another United States

Magistrate Judge.


                                           1
ORDERED in Tampa, Florida, on March 25, 2019.




                              2
